Citation Nr: 1029319	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  07-13 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a kidney disorder, 
claimed as nephrolithiasis.

2.  Entitlement to an initial evaluation greater than 10 percent 
for thoracolumbar spine degenerative disc disease with disc 
protrusion.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel



INTRODUCTION

The Veteran served on active duty from June 1984 to September 
2005, when he retired.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of December 2005 and April 2008 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office in Houston, 
Texas (RO).


FINDINGS OF FACT

1.  The Veteran's service treatment records show that the Veteran 
was treated for nephrolithiasis in early 2000, but there is no 
evidence of nephrolithiasis or other kidney disorder for the 
remainder of the Veteran's military service or at service 
separation.

2.  The probative and persuasive evidence of record does not 
reflect a current diagnosis of nephrolithiasis.

3.  The Veteran's thoracolumbar spine degenerative disc disease 
is manifested by flexion to 70 degrees, extension to 20 degrees, 
pain, stiffness, periodic subcutaneous pain injections, slight 
increase in kyphosis in the thoracic spine, and a flat back with 
loss of lordosis.


CONCLUSIONS OF LAW

1.  Nephrolithiasis was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303 (2009). 

2.  The criteria for an initial evaluation of 20 percent, but not 
higher, for lumbosacral spine degenerative disc disease have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.71a, Diagnostic Code 5242 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After review of the claims file, the Board finds that VA has met 
all statutory and regulatory notice and duty to assist provisions 
in this case.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).  A February 2006 letter satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although that notice was dated subsequent to the initial 
adjudication of the Veteran's claims, 12 months elapsed in which 
he could submit evidence pertinent to his claim prior to the 
issuance of the February 2007 statement of the case.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a timing 
defect).  Although the Veteran was not notified of regulations 
pertinent to the establishment of an effective date and of the 
disability rating, he is not prejudiced in this regard, as the 
preponderance of the evidence is against his claims for service 
connection and an increased initial evaluation.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records and VA medical treatment 
records have been obtained; he has not identified any private 
treatment records pertinent to his appeal.  38 U.S.C.A. § 5103A, 
38 C.F.R. § 3.159.  The Veteran has not indicated, and the record 
does not contain evidence, that he is in receipt of disability 
benefits from the Social Security Administration (SSA); 
therefore, the RO's failure to request and obtain any relevant 
SSA records was not in error.  38 C.F.R. § 3.159 (c) (2).  A fee-
based examination was conducted in August 2005, which the Veteran 
argued in his January 2006 notice of disagreement was inadequate; 
consequently, VA examinations were conducted January 2009, and 
the Veteran has not argued that these examinations were 
inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr 
v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

All the evidence in the Veteran's claims file has been thoroughly 
reviewed.  Although an obligation to provide sufficient reasons 
and bases in support of an appellate decision exists, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record 
must be reviewed, but each piece of evidence does not have to be 
discussed).  The analysis in this decision focuses on the most 
salient and relevant evidence, and on what the evidence shows or 
fails to show with respect to the appeal.  The Veteran must not 
assume that pieces of evidence, not explicitly discussed herein, 
have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (noting that the law requires only that reasons for 
rejecting evidence favorable to the claimant be addressed).  

In this case, the Veteran argues that because nephrolithiasis was 
diagnosed during service, in March 2000, that service connection 
is warranted.  He also asserts that his degenerative disc disease 
is more severe than contemplated by the currently assigned 10 
percent initial evaluation.  

Service Connection Claim

Service connection may be established for a disability resulting 
from diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Establishing service connection 
generally requires medical or, in certain circumstances, lay 
evidence of (1) a current disability; (2) an in-service 
incurrence or aggravation of a disease or injury; and (3) a nexus 
between the claimed in-service disease or injury and the present 
disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).

After considering all information and lay and medical evidence of 
record in a case with respect to benefits under laws administered 
by the Secretary, when there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2009).  The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).

During service, a February 2000 computed tomography scan showed 
punctuate densities within the right renal collecting system 
consistent with nephrolithiasis.  The impression was right 
nephrolithiasis.  A June 2005 service treatment record noted that 
there were no current symptoms of nephrolithiasis, and that the 
situation would be monitored.  At the August 2005 predischarge 
fee-based examination, the Veteran reported that he had frequent 
urination, renal colic, and flank pain due to his 
nephrolithiasis, which had existed since 2000.  Physical 
examination was unremarkable; the examiner did not make a 
diagnosis because there was no pathology on which to render a 
diagnosis.  At the January 2009 VA genitourinary examination, the 
Veteran reported a history of nephrolithiasis in 2000, during 
service.  The physical examination showed no evidence of 
genitourinary disease, but reiterated that the February 2000 
computed tomography scan had shown nephrolithiasis.

Despite a diagnosis in service, the probative and persuasive 
evidence of record does not reflect that the Veteran was treated 
for nephrolithiasis in service after the initial finding in 
February 2000at the time of his September 2005 service 
separation, or at any time during the appeal period.  Neither the 
August 2005 predischarge fee-based examination, or the January 
2009 VA genitourinary examination, reports showed evidence of any 
kidney abnormality consistent with nephrolithiasis.  The 
pertinent regulations for service connection require evidence of 
a current disability.  Davidson, 581 F.3d at 1318-19.  It is 
recognized that the Veteran is a physician, and his statements of 
a current diagnosis would be considered credible evidence.  
However, he has not asserted, and the evidence does not reflect, 
that he currently has nephrolithiasis, only that he was once 
diagnosed with it in service, more than 10 years ago.  Without 
competent evidence of a diagnosed disability, service connection 
for the disorder cannot be awarded.  See Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection 
requires a showing of current disability); Degmetich v. Brown, 
104 F.3d 1328, 1333 (1997).  

The Veteran has asserted, both in his January 2006 notice of 
disagreement and his April 2007 substantive appeal, that service 
connection is warranted because nephrolithiasis was first 
diagnosed during service and, citing 38 C.F.R. § 3.303, that it 
is a chronic disorder for which service connection should be 
presumptively granted.  The Board does not dispute the inservice 
diagnosis.  Calculus of the kidney is clearly listed as a chronic 
disease under 3.309, but the diseases listed under 3.309 as 
chronic must, according to 3.307, manifest to a degree of 10 
percent or more within 1 year from the date of separation from 
service.  Therefore, if there is no evidence of nephrolithiasis 
at separation or in the postservice period, it has not manifested 
to a degree of 10 percent or more within 1 year of service.  

Moreover, but for any disorder listed in 38 C.F.R. § 3.309 to be 
presumptively service-connected, it must be chronic, meaning, 
that there must be evidence of continuity from the time of onset 
until the present time.  Evidence of continuity of symptomatology 
from the time of service until the present is required where the 
chronicity of a condition manifested during service either has 
not been established or might reasonably be questioned.  38 
C.F.R. § 3.303(b).  In this case, there is no evidence of the 
disorder following that March 2000 treatment; thus, there is no 
evidence of continuity.  Accordingly, service connection for 
nephrolithiasis is not warranted.

Because the probative and persuasive evidence of record does not 
reflect a current diagnosis of nephrolithiasis, the preponderance 
of the evidence is against the Veteran's claim.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim must 
be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Initial Evaluation Claim

Disability ratings are determined by the application of the VA's 
Schedule for Rating Disabilities (Schedule), which is based on 
the average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2009).  Pertinent regulations do not require that 
all cases show all findings specified by the Schedule, but that 
findings sufficient to identify the disease and the resulting 
disability and above all, coordination of the rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21 (2009); see also Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

The primary concern in a claim for an increased evaluation for 
service-connected disability is the present level of disability.  
Although the overall history of the disability is to be 
considered, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, when an appeal is based on the 
assignment of an initial rating for a disability, following an 
initial award of service connection for this disability, the rule 
articulated in Francisco does not apply.  Fenderson v. West, 12 
Vet. App. 119 (1999).  Instead, the evaluation must be based on 
the overall recorded history of a disability, giving equal weight 
to past and present medical reports.  Id.  In all claims for 
increase, VA has a duty to consider the possibility of assigning 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Service connection for thoracolumbar spine degenerative disc 
disease was granted by a December 2005 rating decision, and an 
initial 10 percent evaluation assigned under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5242, which contemplates 
degenerative joint disease of the spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5242.  Diagnostic Code 5242 is subsumed into the 
General Rating Formula for Diseases and Injuries of the Spine 
(General Rating Formula).  The General Rating Formula provides 
for a 10 percent evaluation when there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized tenderness not resulting 
in an abnormal gait or abnormal spinal contour; or a vertebral 
body fracture with loss of 50 percent or more of the height.  38 
C.F.R. § 4.71a, General Rating Formula (2009).  

A 20 percent evaluation is warranted when there is forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 degrees; 
or, the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  Id.  A 30 percent evaluation is warranted when there 
is forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine, and a 40 
percent evaluation when there is forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable anklyosis of 
the entire thoracolumbar spine.  Id.  For VA purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  38 C.F.R. § 4.71, Plate V (2009).

Any associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be rated 
separately, under an appropriate diagnostic code.  38 C.F.R. § 
4.71a, General Rating Formula, Note (1).  Because the General 
Rating Formula is identical for all Diagnostic Codes pertaining 
to the spine other than for intervertebral disc syndrome, 
consideration of other relevant diagnostic codes pertaining to 
the spine is not required.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235, 5236, 5238, 5239, 5240, 5241, 5242 (2009); see also 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In this case, the evidence of record supports an initial 
evaluation of 20 percent, but no greater, for lumbosacral spine 
degenerative disc disease based on the General Rating Formula.  
Forward flexion of the lumbar spine was to 70 degrees at the 
August 2005 fee-based examination, and to 80 degrees at the 
January 2009 VA examination, which warrants only a 10 percent 
evaluation under the General Rating Formula.  There is also no 
evidence in either the service treatment records, in the 
postservice treatment records, or in either examination report 
that the Veteran's thoracic or lumbar spine was ever ankylosed, 
even during flareups.  Indeed, ankylosis is defined as immobility 
and consolidation of a joint due to disease, injury or surgical 
procedure.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 94 (31st 
ed., 2007).  However, the January 2009 VA examination noted that 
the Veteran had a slight increase in kyphosis in the thoracic 
spine, and a flat back with loss of lordosis.  On this basis, an 
initial 20 percent evaluation is warranted under the General 
Rating Formula.  However, as there is no anklyosis of the spine, 
and no evidence that forward flexion of the lumbar spine is 
limited to 30 degrees or less, an initial evaluation greater than 
20 percent is not warranted.  

A separate evaluation for piriformis syndrome or radiculopathy of 
the left lower extremity, associated with the Veteran's 
thoracolumbar spine degenerative disc disease, was assigned by 
the December 2005 rating decision under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 8520 (2009).  To that end, an 
initial evaluation greater than 10 percent for that left lower 
extremity radiculopathy is not warranted.  At the August 2005 
fee-based examination, there was evidence of sensory deficit of 
the left lateral leg at S1, but no evidence that it was more than 
slight in severity, and at the January 2009 VA examination, the 
neurologic examination of the right lower extremity was normal.  
Moreover, the probative and persuasive evidence of record does 
not support a separate evaluation for associated neurological 
abnormalities of the right lower extremity, as none were noted on 
multiresonant imaging study, or shown at the August 2005 and 
January 2009 examinations.  Additionally, the Veteran denied 
bladder, bowel, and erectile dysfunction at both the August 2005 
and January 2009 VA examinations, and he has not otherwise argued 
that he has experienced any of these conditions.  

The provisions of 38 C.F.R. § 4.71a indicate that intervertebral 
disc syndrome should be evaluated under the General Rating 
Formula or under the Formula for Rating Intervertebral Disc 
Syndrome, whichever method result in the higher evaluation when 
all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243; see also 38 C.F.R. § 4.25 (2009).  With 
respect to evaluating the Veteran's intervertebral disc syndrome 
under the General Rating Formula, the decision above has found 
that the evidence of record warrants a 20 percent evaluation for 
the Veteran's degenerative disc disease, and a 10 percent 
separate evaluation for radiculopathy of the left lower 
extremity.  These disabilities results in a 30 percent combined 
evaluation.  38 C.F.R. § 4.25.

To that end, the Formula for Rating Intervertebral Disc Syndrome 
rates intervertebral disc syndrome either on the total duration 
of incapacitating episodes over the past 12 months.  A 20 percent 
evaluation for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months.  Id.  A 40 percent 
evaluation is assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  Id.  The 
maximum 60 percent evaluation is warranted for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  Id.  An 
incapacitating episode is defined as a period of acute signs and 
symptoms due to intervertebral disc syndrome that required bed 
rest prescribed, and treatment, by a physician.  38 C.F.R. § 
4.71a, Diagnostic Code 5243, Note (1).  

Applying the evidence of record, an initial evaluation greater 
than 20 percent is not warranted under the Formula for Rating 
Intervertebral Disc Syndrome.  Although at the January 2009 VA 
examination, the Veteran reported twice-yearly incapacitating 
episodes, but the VA examiner found that these occurrences did 
not meet the VA definition of that term, as they did not 
constitute bed rest directed, or treatment, by a physician.  Id. 
Thus, evaluating the Veteran's thoracolumbar spine degenerative 
disc disease under the Formula for Rating Intervertebral Disc 
Syndrome does not result in a higher evaluation than when the 
evaluations assigned to the neurological and orthopedic 
manifestations of his lumbar spine degenerative disc disease 
under the General Rating Formula are combined.

The evidence of record does not show that the Veteran's spine 
disorder causes a level of functional loss greater than that 
already contemplated by the assigned evaluation.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2009). 
Although there is evidence that the Veteran experiences pain 
during forward flexion of the lumbar spine, the extent to which 
the range of motion is limited are additionally limited would not 
merit an evaluation greater than 20 percent under the General 
Rating Formula.  See id.; see also 38 C.F.R. § 4.71a, General 
Rating Formula.  The August 2005 fee-based examiner did not find 
that range of motion was additionally limited to the degree that 
a greater evaluation was warranted on that basis, and even then, 
the Veteran noted at the January 2009 VA examination that he did 
not have additional limitation of motion or functional impairment 
during his flareups, when the greatest pain and stiffness 
occurred.  Thus, while those hallmark symptoms of functional loss 
documented in the record are duly recognized, the evidence does 
not reflect functional loss for the purposes of 38 C.F.R. §§ 4.40 
and 4.45 beyond that contemplated in the initial evaluation 
assigned by this decision.  Accordingly, an initial evaluation 
greater than 20 percent on the basis of functional loss is not 
warranted.

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the rating schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
Nevertheless, in exceptional cases where the rating is 
inadequate, it may be appropriate to assign an extraschedular 
rating.  38 C.F.R. § 3.321(b) (2009).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the Veteran's service-
connected disability with the established criteria found in the 
rating schedule.  Thun, 22 Vet. App. at 115.  If the criteria 
under the rating schedule reasonably describe the Veteran's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, and 
the assigned schedular evaluations are adequate, and no referral 
is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) 
(when service-connected disability affects employment "in ways 
not contemplated by the rating schedule[,]" § 3.321(b) (1) is 
applicable).

The Board finds that the Veteran's disability picture is not so 
unusual or exceptional in nature as to render the assigned 
evaluation inadequate.  The Veteran's disability is evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5242 and 5243, the 
criteria of which is found by the Board to specifically 
contemplate the level of his disability and symptomatology.  
Manifestations of the Veteran's service-connected thoracolumbar 
spine degenerative disc disease include pain, limited range of 
motion, stiffness, and periodic pain injections.  When comparing 
this disability picture with the symptoms contemplated by the 
rating schedule, the Board finds that the Veteran's symptoms are 
more than adequately contemplated by the assigned rating.  Higher 
evaluations are provided for certain manifestations of 
thoracolumbar degenerative disc disease, but the probative and 
persuasive evidence reflects that those manifestations are not 
present in this case.  Moreover, there is no evidence showing 
that the Veteran's service-connected thoracolumbar spine 
degenerative disc disease has caused marked interference with 
employment beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of hospitalization, 
or otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disability.  The Veteran continues to work in the private sector 
as a gastroenterologist, and while he has indicated that he 
experiences back pain and stiffness by the end of the work day, 
he is able to work through it and has only missed 4 days of work 
in the last year due to his thoracolumbar spine disorder.  
Accordingly, the Board finds that the evaluation assigned herein 
for the Veteran's thoracolumbar spine degenerative disc disease 
more than reasonably describes his disability level and 
symptomatology.  As such, the threshold determination for a 
referral for extraschedular consideration has not been met, and 
consequently, the Board concludes that the Veteran is not 
entitled to referral for an extraschedular rating.  See VAOGCPREC 
06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.71a; 
Thun, 22 Vet. App. at 115.

The probative and persuasive evidence of record does not support 
greater than the 20 percent initial evaluation assigned by this 
decision at any time during the appeal period; thus, staged 
ratings are not required.  38 U.S.C.A. § 5110; see also Hart, 21 
Vet. App. at 508.  Because the evidence of record does not show 
that a higher evaluation is warranted under the pertinent spine 
rating criteria, and does not show functional loss not already 
contemplated in the currently assigned evaluation, the 
preponderance of the evidence is against the assignment of an 
initial evaluation greater than 20 percent for thoracolumbar 
spine degenerative disc disease.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. 54-56.


ORDER

Service connection for nephrolithiasis is denied.

A 20 percent initial evaluation, but no greater, for lumbosacral 
spine degenerative disc disease with disk protrusion is granted, 
subject to the applicable regulations concerning the payment of 
monetary benefits.




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


